DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken alone or in combination failed to teach or suggest a system for managing alarm notifications, the system comprising: a multi-patient monitoring computing device configured to: send an alarm notification message to a clinician device associated with the first clinician; determine whether a first indication that the alarm notification message was received by the clinician device has been received from the clinician device; in response to not receiving, from the clinician device, the first indication, accelerate escalation of an alarm associated with the alarm notification message; in response to receiving, from the clinician device, the first indication: determine whether a second indication that the alarm notification message was viewed by a clinician user at the clinician device has been received from the clinician device, wherein the second indication indicates that the clinician user has viewed but not yet responded to the alarm notification message; in response to not receiving, from the clinician device, the second indication, accelerate escalation of the alarm; and in response to receiving, from the clinician device, the second indication: determine whether a response responsive to a user input, provided by the clinician user at the clinician device, indicating that the clinician user has declined handling the alarm has been received from the clinician device; in response to receiving, from the clinician device, the response responsive to the user input, accelerate escalation of the alarm; and in response to not receiving, from the clinician device, the response responsive to the user input: determine whether the alarm has been cleared: and in response to determining that the alarm has not been cleared, accelerate escalation of the alarm; determine whether or not an escalation condition is present based at least in part on at least one of: receipt or non-receipt of the first indication from the clinician device, receipt or non-receipt of the second indication from the clinician device, or receipt or non-receipt of the response from the clinician device; and in response to determining that the escalation condition is present, automatically escalate the alarm by sending the alarm notification message to a second clinician device associated with the second clinician, as recited in independent claim 1, along with the other recited features of the claims.

The closest prior art found during extensive searching was Simpson, et al. (US 2004/0172222 A1) which discloses sending a patient pump alarm to a primary clinician’s digital assistant, the alarm is received and displayed by the digital assistant, the clinician silences the audible part of the alarm even though they have not responded to the alarm, the visual indication of the alarm will remain even though the audible part is silenced, the server initiates a silence timer, and also initiates a timer when the alarm is received by the primary clinician’s digital assistant.  If no response has been made by the primary clinician’s digital assistant, the alarm is escalated to a secondary clinician (figure 15, ¶ 0425-0445).  Simpson fails to teach or suggest a system for managing alarm notifications, the system comprising: a multi-patient monitoring computing device configured to: send an alarm notification message to a clinician device associated with the first clinician; determine whether a first indication that the alarm notification message was received by the clinician device has been received from the clinician device; in response to not receiving, from the clinician device, the first indication, accelerate escalation of an alarm associated with the alarm notification message; in response to receiving, from the clinician device, the first indication: determine whether a second indication that the alarm notification message was viewed by a clinician user at the clinician device has been received from the clinician device, wherein the second indication indicates that the clinician user has viewed but not yet responded to the alarm notification message; in response to not receiving, from the clinician device, the second indication, accelerate escalation of the alarm; and in response to receiving, from the clinician device, the second indication: determine whether a response responsive to a user input, provided by the clinician user at the clinician device, indicating that the clinician user has declined handling the alarm has been received from the clinician device; in response to receiving, from the clinician device, the response responsive to the user input, accelerate escalation of the alarm; and in response to not receiving, from the clinician device, the response responsive to the user input: determine whether the alarm has been cleared: and in response to determining that the alarm has not been cleared, accelerate escalation of the alarm; determine whether or not an escalation condition is present based at least in part on at least one of: receipt or non-receipt of the first indication from the clinician device, receipt or non-receipt of the second indication from the clinician device, or receipt or non-receipt of the response from the clinician device; and in response to determining that the escalation condition is present, automatically escalate the alarm by sending the alarm notification message to a second clinician device associated with the second clinician.  Moreover, the missing claimed elements from Simpson are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these missing elements in an embodiments in the Simpson disclosure because it is not an obvious variation of Simpson to receive an indication that the clinician has viewed but not yet responded to the indication of an alarm notification.  Therefore, these features are not obvious because none of the prior art teaches or suggests a system for managing alarm notifications, the system comprising: a multi-patient monitoring computing device configured to: send an alarm notification message to a clinician device associated with the first clinician; determine whether a first indication that the alarm notification message was received by the clinician device has been received from the clinician device; in response to not receiving, from the clinician device, the first indication, accelerate escalation of an alarm associated with the alarm notification message; in response to receiving, from the clinician device, the first indication: determine whether a second indication that the alarm notification message was viewed by a clinician user at the clinician device has been received from the clinician device, wherein the second indication indicates that the clinician user has viewed but not yet responded to the alarm notification message; in response to not receiving, from the clinician device, the second indication, accelerate escalation of the alarm; and in response to receiving, from the clinician device, the second indication: determine whether a response responsive to a user input, provided by the clinician user at the clinician device, indicating that the clinician user has declined handling the alarm has been received from the clinician device; in response to receiving, from the clinician device, the response responsive to the user input, accelerate escalation of the alarm; and in response to not receiving, from the clinician device, the response responsive to the user input: determine whether the alarm has been cleared: and in response to determining that the alarm has not been cleared, accelerate escalation of the alarm; determine whether or not an escalation condition is present based at least in part on at least one of: receipt or non-receipt of the first indication from the clinician device, receipt or non-receipt of the second indication from the clinician device, or receipt or non-receipt of the response from the clinician device; and in response to determining that the escalation condition is present, automatically escalate the alarm by sending the alarm notification message to a second clinician device associated with the second clinician, as recited in independent claim 1, along with the other recited features of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joey Burgess whose telephone number is (571) 270-5547. The examiner can normally be reached on M-F 9-6 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppatr- my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626